Appellant is under conviction for rape, his punishment having been assessed at ten years in the penitentiary.
The parties are all negroes. Prosecutrix is a girl seventeen years of age. Appellant had married her mother about four years prior to the date of the alleged offense. The State relied solely upon prosecutrix *Page 53 
to make out its case and therefore upon her story this conviction must stand or fall. Her testimony follows:
"At the time that this occurred my mother had gone to work. My two little sisters were at the Catholic Church. It happened early in the morning, about six o'clock, or around that time. . . . I was in bed, and I got up and was going to say my prayers, I kneeled down to say them, and I saw somebody behind me raising my gown and doing a dirty act, I looked around to see who it was and it was my stepfather. . . . . He grabbed me around the waist and tried to put his privates in mine and do what he wanted to do. I tried to make him stop but he wouldn't and I told him that I would tell mama, and he said he would fix me. I cried and he stopped then and left and in a few minutes afterwards slammed the door and went away. His private male organ penetrated my female organ entirely. As a result of that intercourse I gave birth to a baby. It was the result of that intercourse that I had with my stepfather at that time. I didn't give my consent for this intercourse. . . . I didn't let him have intercourse with me, I tried to prevent it, but I was too weak and I could not prevent a strong man like that, I tried to stop it but he went on anyway. He had this hand around my waist and had his privates with the other hand trying to put it in. I was kneeling down with my hands like this and with my face on the side. He didn't push me over,I was kneeling down with my knees on the floor and my hands, onthe bed and he kept on that way until he got what he wanted. Iguess he completed his act, finished it."
The record shows appellant to be over six feet tall. Prosecutrix avers that this was the first and only act of intercourse she ever had with any man. She never reported the alleged rape to her mother or anyone else until she was discovered to be in a state of pregnancy. She says the reason she did not report it was because she feared appellant, and that he kept her intimidated by making "ugly eyes" at her.
When we read this most remarkable account of how, and the position in which, this alleged forcible act of intercourse took place we recall the words of Horatio, commenting on an incident he did not understand, "But this is wondrous strange," and Hamlet's reply: "There are more things in heaven and earth, Horatio, than are dreamt of in your philosophy." One test for determining the truth, or otherwise, of evidence, is, does it comport with human experience generally regarding the matter under investigation? By this rule surely prosecutrix's story is, to say the least of it, slightly out of line.
Under Article 939, C.C.P. this court may reverse a judgment upon the facts; we hesitate to interfere with the verdict of the jury in any case, but it is our duty to do so when there is not sufficient testimony to support it. Hays v. State,86 Tex. Crim. 469, 217 S.W. Rep., 938. Though the verdict should not be lightly annulled it is *Page 54 
our duty to set it aside and order another trial when the evidence, viewed in its strongest light from the standpoint of the State, fails to make guilt reasonably certain. Jolly v. State, 87 Tex.Crim. Rep., 221 S.W. Rep., 279; Pierson v. State, 93 Tex.Crim. Rep.; 246 S.W. Rep., 1041; McCollum v. State, 93 Tex.Crim. Rep., 247 S.W. Rep., 283; Rochetszky v. State, 94 Tex.Crim. Rep., 251 S.W. Rep., 232. See also the authorities collated under Note 17, Article 786, page 2567, Vernon's 1922 Supplement.
Appellant denied that he ever at any time had or attempted to have intercourse with prosecutrix. She avers that only one act occurred and that it was accomplished under the unbelievable conditions heretofore stated.
We can not in good conscience permit the judgment of conviction to stand, and the same is reversed and the cause remanded for another trial.
Reversed and remanded.
                          ON REHEARING.                         April 16, 1924.